FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-1297
                  _____________________________

EDDIE DORSEY, a/k/a Eddie
Dorsey, Jr., AUDREY DORSEY,
CYNTHIA RIGGINS, JOHNNIE MAE
DORSEY, JAMES DORSEY, LILLIE
DORSEY a/k/a Lillie Ruth Dorsey,
JOCELYN HIGHTOWER, LORENZO
MCCRAY, and DOLORS MCCRAY,

    Appellants,

    v.

FRANKLIN ROBINSON, JOSEPHINE
ROBINSON, and MARY
THOMPSON,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Leon County.
Karen Gievers, Judge.

                          April 5, 2019


PER CURIAM.

    Eddie Dorsey, Audrey Dorsey, Cynthia Riggins, Johnnie Mae
Dorsey, James Dorsey, Lillie Dorsey, Jocelyn Hightower, Lorenzo
McCray, and Dolors McCray (Appellants) appeal a final judgment
quieting title to property in favor of Franklin Robinson, Josephine
Robinson, and Mary Thompson (Appellees). Appellants raise four
issues on appeal, only the first of which merits discussion.
Appellants argue that the trial court erred by extinguishing the
fee simple interests of Eddie, Johnnie Mae, James, and Lillie. For
the reasons that follow, we disagree with Appellants and affirm
the final judgment.

                        BACKGROUND

     In 1911, Lizzie McClary and Ella McCollough, two sisters,
obtained a forty-acre property by a recorded deed. In 1985, a
recorded deed vested the southern twenty acres of the forty-acre
property in Lillie Dorsey, Mary Thompson, and Josephine
Robinson, who are sisters and some of the grandchildren of Ella.
In fact, all the parties are descendants of Ella. In 2005, the three
sisters signed two deeds—one deed vested in Lillie two acres of the
southern twenty-acre parcel, which included a house, and the
other deed vested in Mary and Josephine the remaining eighteen
acres of the southern twenty-acre parcel. In 2007, Mary and
Josephine deeded the eighteen acres to themselves and to
Josephine’s son Franklin Robinson.

     In 2016, Appellees brought an action against Appellants for
quieting title, ejectment, trespass (which was later dismissed), and
declaratory judgment. Appellants filed a counter-complaint for
quieting title and partition. The parties disputed in part what
interests, if any, Appellants have in the eighteen acres of the
southern twenty-acre parcel. Appellants claimed they are fee
simple owners, whereas Appellees contended that they have at
most a possessory interest. Appellees stipulated that Eddie
Dorsey, Audrey Dorsey, Lorenzo McCray, Dolors McCray, Johnnie
Mae Dorsey, and Jocelyn Hightower satisfy the possession
exception of section 712.03(3), Florida Statutes, to the Marketable
Record Title Act (“MRTA”) and, thus, have a right of possession
with regard to the property they currently possess.

     Following a non-jury trial, the trial court entered a final
judgment, finding that the evidence supported Appellees’
concession that the six Appellants meet the possession exception
of section 712.03(3), as well as their claim that Lillie Dorsey and
James Dorsey do not meet that exception as to the eighteen acres.
The court further found that Appellants have no legal interest of
record and did not demonstrate that they have a fee simple or other
                                 2
ownership interest in the land. The court concluded that the 1985
deed is a valid root of title under the MRTA and that except for the
Appellants who are in possession of certain areas of the eighteen
acres pursuant to section 712.03(3), the rest of the Appellants have
no rights to ownership or possession in the eighteen acres.
Accordingly, the court quieted all rights, title, and interest to the
eighteen acres in Appellees, except for the Appellants who have a
possessory interest under section 712.03(3). This appeal followed.

                            ANALYSIS

     Questions of statutory construction are reviewed de novo. W.
Fla. Reg’l Med. Ctr., Inc. v. See, 79 So. 3d 1, 8 (Fla. 2012). The
polestar of statutory construction is legislative intent, and to
discern legislative intent, the court must first look to the plain and
obvious meaning of the statute’s text, which may be discerned from
a dictionary. Id. at 9. If the statutory language is clear and
unambiguous, the court must apply that unequivocal meaning and
may not resort to the rules of statutory construction. Id.

    The MRTA was enacted in 1963 and provides that:

    Any person having the legal capacity to own land in this
    state, who, alone or together with her or his predecessors
    in title, has been vested with any estate in land of record
    for 30 years or more, shall have a marketable record title
    to such estate in said land, which shall be free and clear
    of all claims except the matters set forth as exceptions to
    marketability in s. 712.03. A person shall have a
    marketable record title when the public records disclosed
    a record title transaction affecting the title to the land
    which has been of record for not less than 30 years
    purporting to create such estate either in:

    (1) The person claiming such estate; or

    (2) Some other person from whom, by one or more title
    transactions, such estate has passed to the person
    claiming such estate, with nothing appearing of record, in
    either case, purporting to divest such claimant of the
    estate claimed.


                                  3
§ 712.02, Fla. Stat. (2016).       Subject to section 712.03, “a
marketable record title is free and clear of all estates, interests,
claims, or charges, the existence of which depends upon any act,
title transaction, event, or omission that occurred before the
effective date of the root of title”; except as provided in section
712.03, “all such estates, interests, claims, or charges . . . are
declared to be null and void.” § 712.04, Fla. Stat. (2016).

     The legislative intent is for the MRTA to “be liberally
construed” to effectuate its “purpose of simplifying and facilitating
land title transactions.” § 712.10, Fla. Stat. (2016). The MRTA
accomplishes that purpose in two ways: “First, it gives to a person
marketable title when public records disclose a title transaction, of
record for at least thirty years, which purports to create the estate
either in that person or in someone else from whom the estate has
passed to that person.” ITT Rayonier, Inc. v. Wadsworth, 346 So.
2d 1004, 1008-09 (Fla. 1977). Second, subject to enumerated
exceptions, “it extinguishes all interests in the estate which
predate the root of title.’” Id.; see also § 712.10, Fla. Stat. (stating
that the MRTA accomplishes its purpose “by allowing persons to
rely on a record title as described in s. 712.02 subject only to such
limitations as appear in s. 712.03”). As such, “[t]he chief purpose
of the act is to extinguish stale claims and ancient defects against
the title to real property, and, accordingly, limit the period of [title]
search.” Cirelli v. Ent, 885 So. 2d 423, 433 (Fla. 5th DCA 2004)
(quoting City of Miami v. St. Joe Paper Co., 364 So. 2d 439 (Fla.
1978)); see also Fla. Dep’t of Transp. v. Clipper Bay Investments,
LLC, 160 So. 3d 858, 863-65 (Fla. 2015) (noting that the MRTA is
a curative act and eliminates stale claims to real property, with
certain enumerated exceptions, and that the burden of
demonstrating the applicability of an exception to marketability
rests with the party claiming the exception).

      Here, there is no dispute that the 1985 deed is a valid root of
title and Appellees have had an unbroken chain of title for at least
thirty years since the deed was recorded. The question is whether
some of the Appellants meet an exception to marketability.

    There are nine exceptions to marketability under section
712.03, which provides in part:


                                   4
    Such marketable record title shall not affect or extinguish
    the following rights:

           ....

    (3) Rights of any person in possession of the lands, so long
    as such person is in such possession.

    (4) Estates, interests, claims, or charges arising out of a
    title transaction which has been recorded subsequent to
    the effective date of the root of title.

§ 712.03, Fla. Stat. (2016).

     The parties disagree on what constitutes “possession” under
section 712.03(3), which is the only exception at issue. The MRTA
does not define the term “possession”; thus, we look to the
dictionary definition to discern the plain meaning of the statute’s
text. See Boatman v. Hardee, 254 So. 3d 604, 608 (Fla. 1st DCA
2018) (“‘When necessary, the plain and ordinary meaning of words
can be ascertained by reference to a dictionary.’” (quoting Reform
Party of Florida v. Black, 885 So. 2d 303, 312 (Fla. 2004)).
“Possession” is defined as occupancy or control. See BLACK’S LAW
DICTIONARY (10th ed. 2014) (defining “possession” as “[t]he fact of
having or holding property in one’s power; the exercise of dominion
over property,” “[t]he right under which one may exercise control
over something to the exclusion of all others,” “[s]omething that a
person owns or controls”); MERRIAM-WEBSTER DICTIONARY
(defining “possession” as “control or occupancy of property without
regard to ownership,” “ownership,” “something owned, occupied, or
controlled”); OXFORD DICTIONARIES (defining “possession” in law
as “[v]isible power or control over something, as distinct from
lawful ownership; holding or occupancy as distinct from
ownership”); see also Dep't of Transp. v. Mid-Peninsula Realty Inv.
Grp., LLC, 171 So. 3d 771, 772 (Fla. 2d DCA 2015) (finding that
the trial court properly resorted to the dictionaries to define
“possession” under section 712.03(3) as “visible power or control
over something, as distinct from lawful ownership; holding or
occupancy; control or occupancy,” and concluding that the evidence
of the appellant’s employees periodically traversing the land to
access a canal and its actions in asking a company to move sheds


                                 5
and vehicles from the land was insufficient to satisfy the definition
of possession).

     Appellants argue that the trial court erred by finding that
they failed to establish possession for purposes of section 712.03(3)
as to James and Lillie Dorsey. The evidence shows that James
owns a mobile home on the southern twenty-acre parcel, but he
moved off the property in 1982. Upon moving, he allowed his ex-
wife to continue living in the home until her death in 2014. The
home has been unoccupied since then, though he continues to pay
the yearly mobile home tag, otherwise maintains the home, and
cuts the grass. He testified that he has absolute control over the
mobile home and would not need Appellees’ permission to lease it.
As such, it is undisputed that James does not occupy the property,
and the question becomes whether he has sufficient control to
satisfy section 712.03(3). While James has control over the mobile
home, we conclude that the evidence is insufficient to establish his
control of the lands to prove the applicability of the exception. See
§ 712.03(3), Fla. Stat. (requiring “possession of the lands”). We
find significant the evidence that at least part of James’s mobile
home is located on the two acres Lillie owns, not on the eighteen
acres at issue.

     As for Lillie, while the evidence demonstrates that she has
been residing on the southern twenty-acre parcel, it likewise
establishes that she relinquished her interest in the eighteen acres
at issue in exchange for the remaining two acres through the 2005
deed so she could build a home on her lot. Appellants claim on
appeal that Lillie’s home is actually located on the eighteen acres,
not on her two acres as found by the trial court, but there is no
competent, substantial evidence in the record to support that
assertion. Therefore, we agree with the trial court’s conclusion
that James and Lillie Dorsey do not satisfy the section 712.03(3)
exception to marketability and, thus, have no interest in the
eighteen acres at issue.

     Appellants further argue that the trial court erred by reducing
the inherited fee simple interests of Johnnie Mae and Eddie
Dorsey to possessory interests. Appellants base their ownership
claim on two 1970s probate orders that determined the heirs of
Ella McCollough and Lizzie McClary and the shares of those heirs’

                                 6
interest in the sisters’ estates, and they point to the laws of
intestate succession. However, as the trial court found, Appellants
presented no evidence of a legal interest of record in the eighteen
acres. Nor did they present competent, substantial evidence about
when various family members died, whether they died intestate,
and who survived them. See § 732.101, Fla. Stat. (2016) (providing
that any part of an estate not disposed of by will passes to the
decedent’s heirs as prescribed in the probate code and the
decedent’s death is the event that vests the heirs’ right to the
intestate property); § 732.102, Fla. Stat. (2016) (setting forth the
intestate share of the surviving spouse depending on whether the
decedent and/or surviving spouse have any surviving
descendants); § 732.103, Fla. Stat. (2016) (setting forth the share
of the other heirs). Therefore, we agree with the trial court’s
finding that Appellants failed to establish a fee simple interest in
the subject property.

    Accordingly, we affirm the final judgment.

    AFFIRMED.

LEWIS, ROWE, and MAKAR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Wendy S. Loquasto of Fox & Loquasto, LLC, Tallahassee, for
Appellants.

Joseph R. Boyd and James M. Durant, Jr., of Boyd & Durant, P.L.,
Tallahassee, for Appellees.




                                 7